C"'OLFAL                                            03/09/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                         PR 21-0005
                                                                         MAR 0 9 2021
                                                                      Bowen Greenwood
 IN RE THE MOTION OF JOSE B. LORENZO FOR                            Clerk of Supreme Court
                                                                       State of Montana
 ADMISSION TO THE BAR OF THE STATE OF                                          ORDER
 MONTANA



         Jose B. Lorenzo has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Lorenzo has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
         IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jose B. Lorenzo may be sN\orn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
         The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of
         Montana'  .1044'1,
         DATED this I day of March, 2021.